PER CURIAM.
Petitioner’s direct appeal was dismissed in case number 1D03-3764 for failure to file a docketing statement. In response to an order to show cause, the state agrees that this petition for belated appeal should be granted. Therefore, we grant the petition for belated appeal and hereby reinstate the appeal in case number 1D03-3764. Jurisdiction in that proceeding is relinquished to the trial court for a period of 30 days, with directions to appoint the Public Defender for the Second Judicial Circuit to represent petitioner in that cause.
WOLF, C.J., DAVIS and HAWKES, JJ., concur.